ORDER

PER CURIAM:
Eagle Promotional Services, Inc. (Eagle) appeals the order of the Administrative Hearing Commission (AHC) granting the Director of Revenue’s motion for summary determination. The Director had filed the motion in response to Eagle’s petition for review of the Director’s decision denying Eagle’s application for a sales tax refund. In its order, the AHC concluded that Eagle was collaterally estopped from relitigating the issue of whether it was entitled to a sales tax refund because the issue had already been determined in Eagle’s Chapter 11 bankruptcy proceeding, during which Eagle and the Director entered into a settlement of Eagle’s sales tax liability. On appeal, Eagle contends that the doctrine of collateral estoppel does not bar its refund claim because (1) its attorney in the bankruptcy proceeding did not have authority to enter into a settlement; (2) the settlement was never reduced to writing as required by the bankruptcy court; (3) Eagle did not have a full and fair opportunity to litigate the issue in the bankruptcy court; (4) the issues involved in the present refund claim were not the same issues involved in the bankruptcy proceeding; and (5) the bankruptcy court’s judgment does not qualify as a “judgment on the merits.” Eagle also argues that the conversion of its Chapter 11 bankruptcy case into a Chapter 7 ease made the settlement and the judgment in the Chapter 11 case a nullity, so the judgment was no longer entitled to any collateral estop-pel effect.
The order of the AHC is affirmed. Rule 84.16(b).